EX-10.1 2 v334005_ex10-1.htm EXHIBIT 10.1



 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
this 1st day of November, 2012 (the “Effective Date”), by and among IP-WINSTON
SALEM HEALTH HOLDINGS, LLC a North Carolina limited liability company (“Seller”)
and CORNERSTONE HEALTHCARE REAL ESTATE FUND, INC., a Maryland corporation, or
its assignee (“Buyer”).

 

1.          Purchase and Sale. On the terms and conditions set forth herein,
Seller shall sell, assign, transfer, convey and deliver to Buyer and Buyer shall
purchase from Seller its interest in the following, which are hereinafter
referred to collectively as the “Property”:

 

(a)          The improvements located on the Real Property, consisting of one
(1) assisted living facility as described in Schedule 1(a) attached hereto
(“Facility”), owned by Seller, and all right, title and interest of Seller in
and to the items described in (a) through (f) herein;

 

(b)          All of the real estate on which the Facility is situated, together
with all tenements, easements, appurtenances, privileges, rights of way, and
other rights incident thereto, all building and improvements and any parking lot
to the Facility located thereon situated in the State of North Carolina (the
“State”), which is described in Exhibit A attached hereto and made a part hereof
by this reference (collectively, the “Real Property”);

 

(c)          All of the tangible personal property, inventory, equipment,
machinery, supplies including drugs and other supplies, spare parts, furniture,
furnishings, warranty claims, contracts, including but not limited to supply
contracts, contracts rights, intellectual property, including but not limited to
patents, trade secrets, and all rights and title to the names under which the
Facility operate, mailing lists, customer lists, vendor lists, resident files,
books and records owned by the Seller, who may retain copies of same, and shall
have reasonable access to such books and records after the Closing as required
for paying taxes and responding to legal inquiry, as such personal property is
described in Schedule 1(c) attached hereto (collectively, the “Personal
Property”);

 

(d)          All transferable licenses, permits, certifications, assignable
guaranties and warranties in favor of Seller, approvals or authorizations and
all assignable intangible property not enumerated herein which is used by the
Seller in connection with the Facility, and all other assets whether tangible or
intangible; provided, that Seller shall retain all licenses required to be
retained by Seller in order to operate the current business within the Facility;

 

(e)          All trade names or other names commonly used to identify the
Facility and all goodwill associated therewith. The intent of the parties is to
transfer to Buyer only such names and goodwill associated with the Facility
itself and not with Seller or any affiliate of Seller, so as to avoid any
interference with the unrelated business activities of Seller; and

 

(f)          All telephone numbers used in connection with the operation of the
Facility, and to the extent not described above, all goodwill of Seller
associated with the Facility (the items described in clauses (e) and (f) above
are collectively referred to as “Intangibles”).

 

 

 

 

2.          Excluded Assets. Seller’s cash, investment securities, bank
account(s) and accounts receivable, and deposits attributable and relating to
the operation of Seller’s Facility, and Seller’s corporate minute books and
corporate tax returns, partnership records, and other corporate and partnership
records shall be excluded from the Facility sold by Seller to Buyer hereunder as
well as Seller’s real property not identified in Schedule 1(a) (the “Excluded
Assets”).

 

3.          Purchase Price; Deposits. The following shall apply with respect to
the Purchase Price of the Property:

 

(a)          The purchase price (the “Purchase Price”) payable by Buyer to
Seller for the Facility is Nine Million Seven Hundred Thousand and 00/100
Dollars ($9,700,000.00).

 

(b)          The Purchase Price as allocated to the Facility by Seller is set
forth on Schedule 3 attached hereto and made a part hereof.

 

(c)          Within three (3) business days after this Agreement is fully
executed by the parties, Buyer shall deposit the sum of Twenty-Five Thousand and
00/100 Dollars ($25,000.00) as an earnest money deposit (“Initial Deposit”) with
Chicago Title Insurance Company at its offices at 200 W. Second Street, Suite
1800, Winston-Salem, North Carolina  27101, Attn: Kit Anderson, (“Title Company”
or “Escrow Agent”) and Escrow Agent will deposit it into an interest-bearing
account with the interest for the benefit of Buyer. In addition, if Buyer has
not terminated this Agreement on or before the expiration of the Due Diligence
Period (defined below), then Buyer shall deposit with Escrow Agent an additional
Twenty-Five Thousand and 00/100 Dollars ($25,000.00) (“Additional Deposit”)
within three (3) business days following the expiration of the Due Diligence
Period (the Initial Deposit and the Additional Deposit are collectively referred
to as the “Deposits”). Interest earned on the Deposit shall be paid to the party
entitled to such amount as provided in this Agreement.

 

(d)          At Closing, the Deposit shall be credited against the Purchase
Price and Buyer shall deposit the balance of the Purchase Price in Cash to the
Escrow Agent.

 

(e)          Buyer shall not assume or pay, and Seller shall continue to be
responsible for, any and all debts, obligations and liabilities of any kind or
nature, fixed or contingent, known or unknown, of Seller not expressly assumed
by Buyer in this Agreement. Specifically, without limiting the foregoing, Buyer
shall not assume any obligation, liability, cost, expense, claim, action, suit
or proceeding pending as of the Closing, nor shall Buyer assume or be
responsible for any subsequent claim, action, suit or proceeding arising out of
or relating to any such other event occurring, with respect to the manner in
which Seller conducted its business at the Facility, on or prior to the date of
the Closing Date. In addition, Buyer shall not assume successor liability
obligations to Medicaid, HMO or any other third party payer programs or be
responsible for recoupment’s, fines, or penalties required to be paid to such
parties as a result of the operation of the Facility prior to the Closing Date
by Seller or Seller’s operating entity, Danby House, LLC (“Operator”).

 

2

 

 

4.          Closing. The closing of the purchase and sale transactions pursuant
to this Agreement (“Closing”) shall occur on the date that is thirty (30) days
after the expiration of the Due Diligence Period (“Closing Date”). The Closing
shall take place through Seller’s delivery of a special warranty deed and
Buyer’s delivery of cash or immediately available funds through an escrow
agreement (the “Escrow”) to be established with the Escrow Agent pursuant to
form escrow instructions which shall be modified to be consistent with the terms
and provisions of this Agreement, and which shall be mutually agreed upon by the
parties hereto.

 

5.          Conveyance. Title to the Facility shall be conveyed to Buyer by a
special warranty deed and bill of sale in form agreed to by the parties prior to
the end of the Due Diligence Period, as defined herein. Fee simple indefeasible
title to the Real Property and title to the Personal Property, shall be conveyed
from Seller to Buyer or Buyer’s nominee in “AS-IS, WHERE-IS” condition, free and
clear of all liens, charges, easements and encumbrances of any kind, other than:

 

(a)          Liens for real estate taxes or assessments not yet due and payable;

 

(b)          The standard printed exceptions included in the PTR, as defined in
Section 14(a) herein; unless objected to in writing by Buyer during the Due
Diligence Period;

 

(c)          Such exceptions that appear in the PTR and that are either waived
or approved by Buyer in writing pursuant to Section 14(b) herein;

 

(d)          Liens or encumbrances caused by the actions of Buyer but not those
caused by the actions of Seller; and

 

(e)          Those matters identified as Permitted Exceptions on the attached
Exhibit B.

 

The items described in this Section 5 are sometimes collectively referred to as
the “Permitted Exceptions.”

 

6.          Buyer’s Due Diligence.

 

(a)          Buyer shall have sixty (60) days from the Effective Date to
complete Buyers Due Diligence (the “Due Diligence Period”); provided, however,
that if Seller does not deliver the Due Diligence Items in the time frames set
forth in Section 10(a)(v) below, the Due Diligence Period shall be extended on a
day-by-day basis for each day of delay in delivery of the Due Diligence Items
beyond the time periods set forth in Section 10(a)(v) below. During the Due
Diligence Period, Seller shall permit the officers, employees, directors,
agents, consultants, attorneys, accountants, lenders, appraisers, architects,
investors and engineers designated by Buyer and representatives of Buyer
(collectively, the “Buyer’s Consultants”) access to, and entry upon the Real
Property and the Facility to perform its normal and customary due diligence,
including, without limitation, the following (collectively, the “Due Diligence
Items”):

 

(i)          Review of vendor contracts (“Contracts”) and leases (“Leases”) to
which the Facility (or the Seller, on behalf of the Facility) are a party, as
set forth on Schedule 8.6 attached hereto;

 

3

 

 

(ii)         Conduct environmental investigations (including a Phase 1
Environmental Audit);

 

(iii)        Inspection of the physical structure of the Facility;

 

(iv)        Review of current PTR, as defined in Section 14 herein, and
underlying documents referenced therein;

 

(v)         Review of ALTA Surveys, as defined in Section 14 herein, for the
Facility;

 

(vi)        Inspection of the books and records of the Facility and that portion
of the Seller’s books and records which pertain to the Facility;

 

(vii)       Review of the Due Diligence Items, as described in
Schedule 6(a)(vii) attached hereto, to be provided by Seller within five (5)
business days following the Effective Date;

 

(viii)      Conduct such other inspections or investigations as Buyer may
reasonably require relating to the ownership, operation or maintenance of the
Facility;

 

(ix)         Review of resident files, agreements, and any other documentation
regarding the residents of the Facility, which review shall in all events be
subject to all applicable laws, rules and regulations concerning the review of
medical records and other types of patient records; and

 

(x)          Review of files maintained by the State relating to the Facility;
and

 

(xi)         Review of all drawings, plans and specifications and all
engineering reports for the Facility in the possession of or readily available
to Seller; and

 

(xii)        Seller will furnish copies of all environmental reports, property
condition reports, appraisals, title reports and ALTA Surveys (or surveys) that
it currently has in its possession.

 

(xiii)       Review copies of currently effective written employment manuals or
written employment policies and/or procedures have been provided to or for
employees.

 

Notwithstanding the foregoing provisions of this Subsection, in the event Seller
fails to deliver all Due Diligence Items listed in Schedule 6(a)(vii) on or
before the time set forth in Subsection (a)(vii) above, then the Due Diligence
Period shall be deemed extended on a day-to-day basis until Seller completes
such delivery of the Due Diligence Items to Buyer.

 

4

 

 

(b)          Buyer agrees and acknowledges that: (i) Buyer will not disclose the
Due Diligence Items or any other materials received from Seller pursuant to this
Agreement (the “Property Information”) or any of the provisions, terms or
conditions thereof, or any information disclosed therein or thereby, to any
party outside of Buyer’s organization, other than Buyer’s Consultants whom shall
also not disclose the Property Information to third parties; (ii) the Property
Information is delivered to Buyer solely as an accommodation to Buyer; (iii)
Seller has not undertaken any independent investigation as to the truth,
accuracy or completeness of any matters set out in or disclosed by the Property
Information; and(iv) except as expressly contained in this Agreement, Seller has
not made and does not make any warranties or representations of any kind or
nature regarding the truth, accuracy or completeness of the information set out
in or disclosed by the Property Information.

 

(c)          All due diligence activities of Buyer at the Facility shall be
scheduled with Seller upon two (2) business days prior notice. Reviews,
inspections and investigations at the Facility shall be conducted by Buyer in
such manner so as not to disrupt the operation of the Facility.

 

(d)          Buyer may, at its sole cost, obtain third party engineering and
physical condition reports and Phase I Environmental Audits covering the
Facility, certified to Buyer, prepared by an engineering and/or environmental
consultants acceptable to Buyer; provided, no inspection by Buyer’s Consultants
shall involve the taking of samples or other physically invasive procedures
(such as a Phase II environmental audit) without the prior written consent of
Seller, which consent shall not be unreasonably withheld or delayed.
Notwithstanding anything to the contrary contained in this Agreement, Buyer
shall indemnify, defend (with counsel acceptable to Seller) and hold Seller and
its employees and agents, and each of them, harmless from and against any and
all losses, claims, damages and liabilities, without limitation, attorneys’ fees
incurred in connection therewith) arising out of or resulting from Buyer’ or
Buyer’s Consultant’s exercise of its right of inspection as provided for in this
Section 6; provided, however, such indemnification shall not extend to matters
merely discovered by Buyer and/ or the acts or omissions of Seller or any third
party. The indemnification obligation of Buyer under this Section 6 shall
survive the termination of this Agreement indefinitely. Following any audit or
inspection as provided for herein, Buyer shall return the Real Property and
Facility to the condition in which they existed immediately prior to such audit
or inspection.

 

(e)          If the results of the foregoing inspections and audits are not
acceptable to Buyer in its sole and absolute discretion, Buyer may, upon notice
to Seller given on or before 5:00 p.m. (Pacific Time) on the last day of the Due
Diligence Period, terminate this Agreement, and in such event, neither party
shall have any further rights and obligations under this Agreement, except for
obligations which expressly survive the termination of this Agreement. Failure
of Buyer to deliver written notice of approval prior to 5:00 p.m. (Pacific Time)
on the last day of the Due Diligence Period shall be deemed to constitute
Buyer’s disapproval of the matters described in this Section 6(a). If this
Agreement shall be terminated prior to Closing, upon Seller’s request, Buyer
shall promptly return or destroy all copies of the Due Diligence Items.

 

(f)          During the Due Diligence Period, Buyer shall obtain, at Buyer’s
election, a third party inspection report with respect to the Facility (the
“Inspection Report”). If the Inspection Report recommends any critical repairs
(the “Critical Repairs”) be made to the Facility, Buyer shall provide Seller
with written notice of the same prior to the expiration of the Due Diligence
Period, and the Critical Repairs shall be listed on a new Schedule 6(f) to be
attached to the Agreement. Seller shall make all Critical Repairs listed in the
Inspection Report to the Facility at least ten (10) business days prior to the
Closing, at Seller’s sole cost and expense (not to exceed One Hundred Thousand
Dollars ($100,000) (“Seller’s Critical Repair Cap”)). Buyer shall be responsible
for any Critical Repair costs over the Seller’s Critical Repair Cap. Seller
shall deliver to Buyer a completion letter or similar notice documenting the
completion of the repairs (the “Repair Completion Notice”) executed by Seller
and Seller’s contractor and/or architect who performed and/or supervised the
construction of the repairs. The Critical Repairs shall be constructed in a
workmanlike manner and in accordance with all applicable laws.

 

5

 

 

7.          Prorations; Closing Costs; Possession; Post Closing Assistance.

 

(a)          There will be no prorations at the Closing and Operator, its
successors or assigns shall remain responsible for all taxes, costs and expenses
relating to the Facility following the Closing pursuant to the Post Closing
Lease (as defined in Section 12(a)(v)).

 

(b)          Seller shall pay any state, county and local transfer taxes arising
out of the transfer of the Real Property.

 

(c)          Buyer shall pay the cost of the standard owner’s title insurance
policy, as described in this Agreement. Buyer shall also pay the cost of any
lender’s policy for Buyer’s lender, any title endorsements requested by Buyer
and its lender and the cost of updating or obtaining new Surveys. Seller and
Buyer shall equally share the fees of Escrow Agent. All other costs associated
with title and survey matters shall be paid in accordance with Forsyth County
(and local) custom and practice.

 

(d)          Buyer and Seller shall each pay their own attorney’s fees. Buyer
shall pay for all costs of review of the Due Diligence Items and its additional
due diligence inspection costs including, without limitation, the cost of any
environmental reports.

 

(e)          On the Closing Date, Operator shall retain possession of the
Facility pursuant to the Post Closing Lease.

 

8.          Representations and Warranties of Seller. Seller hereby represents
and warrants to Buyer that:

 

(a)          Legality.

 

(i)          Organization, Corporate Powers, Etc. Seller is duly organized,
validly existing and in good standing under the laws of the State of North
Carolina. Seller has full power, authority and legal right (A) to execute and
deliver, and perform and observe the provisions of this Agreement and each
Transaction Document, as defined herein, to which it is a party, (B) to transfer
good, indefeasible title to the Property to Buyer free and clear of all liens,
claims and encumbrances except for Permitted Exceptions (as defined in Section 5
hereof), and (C) to carry out the transactions contemplated hereby and by such
other instruments to be carried out by such party.

 

(ii)         Due Authorization, Etc. This Agreement and the Closing Documents
(collectively the “Transaction Documents”) have been, and each instrument
provided for herein or therein to which Seller is a party will be, when executed
and delivered as contemplated hereby authorized, executed and delivered by
Seller and the Transaction Documents constitute, and each such instrument will
constitute, when executed and delivered as contemplated hereby, legal, valid and
binding obligations of Seller and enforceable in accordance with their terms.

 

6

 

 

(iii)        Governmental Approvals. To the best of Seller’s knowledge, no
consent, approval or other authorization (other than corporate or other
organizational consents which have been obtained), or registration, declaration
or filing with, any court or governmental agency or commission is required for
the due execution and delivery of any of the Transaction Documents to which
Seller is a party or for the validity or enforceability thereof against such
party other than the recording or filing for recordation of the North Carolina
form Special Warranty Deed (the “Deed”) which recordings shall be accomplished
at Closing.

 

(iv)        Other Rights. No right of first refusal, option or preferential
purchase or other similar rights are held by any person with respect to any
portion of the Property.

 

(v)         No Litigation. Except as set forth on Schedule 8(a)(v) attached
hereto, neither Seller nor its registered agent for service of process has been
served with summons with respect to any actions or proceedings pending or, to
Seller’s actual knowledge, no such actions or proceedings are threatened,
against Seller before or by any court, arbitrator, administrative agency or
other governmental authority, which (A) individually or in the aggregate, are
expected, in the reasonable judgment of Seller, to materially and adversely
affect Seller’s ability to carry out any of the transactions contemplated by any
of the Transaction Documents or (B) otherwise involve any portion of the
Property including, without limitation, the Facility.

 

(vi)        No Conflicts. Neither the execution and delivery of the Transaction
Documents to which Seller is a party, compliance with the provisions thereof,
nor the carrying out of the transactions contemplated thereby to be carried out
by such party will result in (A) a breach or violation of (1) any material law
or governmental rule or regulation applicable to Seller now in effect, (2) any
provision of any of Seller’s organizational documents, (3) any material
judgment, settlement agreement, order or decree of any court, arbitrator,
administrative agency or other governmental authority binding upon Seller, or
(4) any material agreement or instrument to which Seller is a party or by which
Seller or its respective properties are bound; (B) the acceleration of any
obligations of Seller; or (C) the creation of any lien, claim or encumbrance
upon any properties or assets of Seller.

 

(b)          Property.

 

As of the Effective Date and the Closing Date, except as set forth on
Schedule 8(b):

 

(i)          Seller has no actual knowledge of and has not received any notice
of outstanding deficiencies or work orders of any authority having jurisdiction
over any portion of the Property;

 

(ii)         Seller has no actual knowledge of and has not received any notice
of any claim, requirement or demand of any licensing or certifying agency
supervising or having authority over the Facility to rework or redesign it in
any material respect or to provide additional furniture, fixtures, equipment or
inventory so as to conform to or comply with any law which has not been fully
satisfied;

 

7

 

 

(iii)        Seller has not received any notice from any governmental authority
of any material violation of any law applicable to any portion of the Real
Property or to the Facility;

 

(c)          Condemnation. There is no pending or, to the actual knowledge of
Seller, threatened condemnation or similar proceeding or assessment affecting
the Real Property, nor, to the actual knowledge of Seller, is any such
proceeding or assessment contemplated by any governmental authority.

 

(d)          Hazardous Substances. Except as disclosed on Schedule 8(d), which
includes a list of all environmental reports provided by Seller to Buyer in
connection with this Agreement (the “Seller Environmental Reports”), to Seller’s
actual knowledge, there has been no production, storage, manufacture, voluntary
or involuntary transmission, use, generation, treatment, handling, transport,
release, dumping, discharge, spillage, leakage or disposal at, on, in, under or
about the Real Property of any Hazardous Substances by Seller, or any affiliate
or agent thereof, except in strict compliance with all applicable Laws. To
Seller’s actual knowledge and except as disclosed on Schedule 8(d), there are no
Hazardous Substances at, on, in, under or about the Real Property in violation
of any Law, and to Seller’s actual knowledge, there is no proceeding or inquiry
by any federal, state or local governmental agency with respect thereto. Buyer
and Seller acknowledge that a portion of the property is encumbered by an access
easement of public record (the “Access Easement”), and Seller does not have
exclusive control and/or use over such area, and therefore Seller makes no
representation or warranty regarding Hazardous Substances on or under the Access
Easement, provided, however, Seller represents and warrants that Seller has not
produced, stored, used, generated, released, spilled or disposed of any
Hazardous Substances on or under the Access Easement. For purposes of this
Agreement, “Hazardous Substances” shall mean any hazardous or toxic substances,
materials or wastes, including, without limitation, those substances, materials
and wastes listed in the United States Department of Transportation Table (49
CFR 172.1 01) or by the Environmental Protection Agency as hazardous substances
(40 CFR Part 302 and amendments thereto) or such substances, materials and
wastes which are or become regulated under any applicable local, state or
federal law (collectively, “Laws”), including, without limitation, any material,
waste or substance which is (i) a hazardous waste as defined in the Resource
Conservation and Recovery Act of 1976, as amended (42 U.S.C. § 6901 et seq.);
(ii) a pollutant or contaminant or hazardous substance as defined in the
Comprehensive Environmental Response. Compensation and Liability Act of 1980, as
amended (42 U.S.C. § 9601 et seq.); (iii) a hazardous substance pursuant to §
311 of the Clean Water Act (33 U.S.C. § 1251, et seq., 33 U.S.C. § 1321) or
otherwise listed pursuant to § 307 of the Clean Water Act (33 U.S.C. § 1317);
(iv) a hazardous waste pursuant to § 1004 of the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.); (v) polychlorinated biphenyls (PCBs) as
defined in the Federal Toxic Substance Control Act, as amended (15 U.S.C. § 2501
et seq.); (vi) hydrocarbons, petroleum and petroleum products; (vii) asbestos;
(viii) formaldehyde or medical or biohazardous waste; (ix) radioactive
substances; (x) flammables and explosives; (xi) any state statutory counterparts
to those federal statutes listed herein; or (vii) any other substance, waste or
material which could presently or at any time in the future require remediation
at the behest of any governmental agency. Any reference in this definition to
Laws shall include all rules and regulations which have been promulgated with
respect to such Laws.

 

8

 

 

(e)          Brokers. Neither Seller nor Buyer has dealt with any broker or
finder in connection with the transactions contemplated hereby. Each party
represents and warrants to the other party that it has not dealt with any
broker, salesman, finder or consultant with respect to this Agreement or the
transactions contemplated hereby. Each party agrees to indemnify, protect,
defend, protect and hold the other party harmless from and against all claims,
losses, damages, liabilities, costs, expenses (including reasonable attorneys’
fees and disbursements) and charges resulting from such indemnifying party’s
breach of the foregoing representation. The provisions of this Section 8(e)
shall survive the Closing or earlier termination of this Agreement.

 

(f)          Leases and Contracts. Schedule 8(f) is a list of all Leases and
Contracts relating to the Facility to which Seller is a party or by which Seller
may be bound. Seller has made or will promptly make available to Buyer true,
complete and accurate copies of all Leases and Contracts including, without
limitation, any modifications thereto. All of the Leases and Contracts are in
full force and effect without claim of material default there under, and, except
as may be set forth on Schedule 8(f).

 

(g)          Financial Statements. Schedule 8(g) contains (i) the balance sheets
of the Operator for the last three (3) fiscal years ending prior to the date of
this Agreement (audited if available and unaudited to the extent audited
statements are not available) and the unaudited balance sheets for each of the
past three (3) fiscal quarters completed prior to the date of this Agreement and
(ii) the related consolidated statements of income, results of operations,
changes in members’ equity and changes in financial position with respect to
each such period as compared with the immediately prior period (collectively,
the “Financial Statements”). The Financial Statements taken as a whole (A)
fairly present the financial condition and results of operation of the Operators
for the periods indicated, (B) are true, accurate, correct and complete in all
material respects, and (C) except as stated in Schedule 8(g) (or in the notes to
the Financial Statements) have been prepared in accordance with the Operator’s
tax basis reporting, as consistently applied. Except as disclosed in
Schedule 8(g), or otherwise disclosed in writing to Buyer, to Seller’s actual
knowledge neither Seller, as to the Facility, nor the Facility is obligated for
or subject to any material liabilities, contingent or absolute, and whether or
not such liabilities would be disclosed in accordance with tax basis reporting,
and Schedule 8(g) sets forth all notes payable, other long term indebtedness
and, to Seller’s actual knowledge, all other liabilities to which the Facility
and the Real Property are or at Closing (and following Closing) will be subject,
other than new indebtedness obtained by Buyer in connection with its purchase of
the Property. Seller has received no notice of default under any such
instrument.

 

(h)          Interests in Competitors, Suppliers and Customers. Other than the
Operator entities and except as set forth on Schedule 8(h), or in Schedule 1(a)
as constituting a part of the Facility, Seller does not have any interest in any
property used in the operation of, or holds an interest in, any competitor,
supplier or customer of Seller or the Facility.

 

9

 

 

(i)          No Foreign Persons. Neither Seller nor its members is a foreign
person within the meaning of Sections 897 or 1445 of the Code, nor is Seller a
U.S. Real Property Holding Company within the meaning of Section 897 of the
Code.

 

(j)          Licensure. As of the date hereof, except as set forth on
Schedule 8(j) attached hereto, there is no action pending or, to the actual
knowledge of Seller, recommended by the appropriate state agency to revoke,
withdraw or suspend any license to operate the Facility, or certification of the
Facility, or any material action of any other type with regard to licensure or
certification. The Facility is operating and functioning as an assisted living
and memory care facility without any waivers from a governmental agency
affecting the Facility except as set forth in Schedule 8(j), and is fully
licensed for an assisted living and memory care facility, as applicable, by the
State for the number of beds and licensure category set forth in Schedule 1(a)
hereto. Schedule 8(j) attached hereto contains a complete and accurate list of
all life safety code waivers or other waivers affecting the Facility.

 

(k)          Regulatory Compliance.

 

(i)          Seller or the Operator has duly and timely filed all reports and
other items required to be filed (collectively, the “Reports”) with respect to
any cost based or other form of reimbursement program or any other third party
payor (including without limitation, Medicaid, medically indigent assistance,
Blue Cross, Blue Shield, any health maintenance, preferred provider, independent
practice or other healthcare related organizations, peer review organizations,
or other healthcare providers or payors) (collectively, “Payors”) and have
timely paid all amounts shown to be due thereon. At the time of filing, to
Seller’s actual knowledge, each Report was true, accurate and complete. To
Seller’s actual knowledge, all rights and obligations of the Facility or Seller
under such Reports are accurately reflected or provided for in the Financial
Statements.

 

(ii)         Except as set forth in Schedule 8(k) attached hereto, (A) neither
Seller nor, to Seller’s actual knowledge, the Operator is delinquent in the
payment of any amount due under any of the Reports for the Facility, (B) there
are no written or threatened proposals by any Payors for collection of amounts
for which Seller or the Facility could be liable, (D) there are no current or
pending claims, assessments, notice, proposal to assess or audits of Seller or
Operator or the Facility with respect to any of the Reports, and, to Seller’s
actual knowledge, no such claims, assessments, notices, or proposals to assess
or audit are threatened, and (D) neither Seller nor Operator has executed any
presently effective waiver or extension of the statute of limitations for the
collection or assessment of any amount due under or in connection with any of
the Reports with respect to the Facility.

 

10

 

 

(iii)        Except as set forth in Schedule 8(k) attached hereto, neither
Seller nor the Operator has received notice of failure to comply with all
applicable Laws, settlement agreements, and other agreements with any state or
federal governmental body relating to or regarding the Facility (including all
applicable environmental, health and safety requirements), and Seller or the
Operator has and maintains all permits, licenses, authorizations, registrations,
approvals and consents of governmental authorities and all health facility
licenses, accreditations, Medicaid, and other Payor certifications necessary for
its activities and business including the operation of the Facility as currently
conducted. Each health facility license, Medicaid and other Payor
certifications, Medicaid provider agreement and other agreements with any Payors
is in full force and effect without any waivers of any kind (except as disclosed
in Schedule 8(k)) and has not been amended or otherwise modified, rescinded or
revoked or assigned nor, to Seller’s actual knowledge, (A) is there any
threatened termination, modification, recession, revocation or assignment
thereof, (B) no condition exists nor has any event occurred which, in itself or
with the giving of notice, lapse of time or both would result in the suspension,
revocation, termination, impairment, forfeiture, or non-renewal of any
governmental consent applicable to Seller or to the Facility or of any
participation or eligibility to participate in any Medicaid, or other Payor
program and (C) there is no claim that any such governmental consent,
participation or contract is not in full force and effect.

 

(l)          Regulatory Surveys. Seller shall deliver to Buyer, in the manner
required pursuant to the terms of this Agreement, complete and accurate copies
of the survey or inspection reports made by any governmental authority with
respect to the Facility during the calendar years 2009, 2010, 2011 and
year-to-date 2012. To the best of Seller’s knowledge, after diligent
investigation, and except as shown on Schedule 8(l), all exceptions,
deficiencies, violations, plans of correction or other indications of lack of
compliance in such reports have been fully corrected and there are no bans or
limitations in effect, pending or threatened with respect to admissions to the
Facility nor any licensure curtailments in effect, pending or threatened with
respect to the Facility. Seller shall continue to deliver all such surveys,
inspection reports as and when same are received and/or filed as the case may be
prior to the Closing.

 

(m)          Licensed Bed/Current Rate Schedule. As of the Effective Date,
Schedule 8(m) sets forth (i) the number of licensed beds and the number of
operating beds in the Facility, (ii) the current standard private rates charged
by the Facility to all of its residents, and (iii) the number of beds or units
presently occupied in, and the occupancy percentage at, the Facility, including
the current rates charged by the Facility for each such occupied bed or unit.
Neither Seller nor any Operator has any life care arrangement in effect with any
current or future resident.

 

(n)          Operations. The Facility is adequately equipped and the Facility
includes sufficient and adequate numbers of furniture, furnishings, equipment,
consumable inventory, and supplies to operate such Facility as each is presently
operated by Seller. Personal Property used to operate Facility and to be
conveyed to Buyer is free and clear of liens, security interests, encumbrances,
leases and restrictions of every kind and description, except for Permitted
Encumbrances and any liens, security interests and encumbrances to be released
at Closing.

 

(o)          No Misstatements, Etc. To the best of Seller’s knowledge, neither
the representations and warranties of Seller stated in this Agreement, including
the Exhibits and the Schedules attached hereto, nor the Due Diligence Items or
any certificate or instrument furnished or to be furnished to Buyer by Seller in
connection with the transactions contemplated hereby, contains or will contain
any untrue or misleading statement of a material fact.

 

11

 

 

(p)          Supplementation of Schedules; Change in Representations and
Warranties. Seller shall have the continuing right and obligation to supplement
and amend the Schedules herein on a regular basis including, without limitation,
Schedule 8(g), and Seller’s warranties and representations required hereunder,
as necessary or appropriate (i) in order to make any representation or warranty
not misleading due to events, circumstances or the passage of time or (ii) with
respect to any matter hereafter arising or discovered up to and including the
Closing Date, but Buyer shall not be deemed to have approved such supplemental
Schedules unless Buyer expressly acknowledges approval of same in writing. In
the event Seller amends any such Schedules, or Buyer or Seller gains actual
knowledge prior to the Closing that any representation or warranty made by the
other party contained in this Section 8 is otherwise untrue or inaccurate, such
party shall, within five (5) days after gaining such actual knowledge but in any
event prior to the Closing, provide the other party with written notice of such
inaccuracy, whereupon the noticed party shall promptly commence, and use its
best efforts to prosecute to completion, the cure of such matter, to the extent
any such matter is curable. If any such matter is not curable within reason and
is material, in Buyer’s reasonable business judgment, Buyer shall have the right
to terminate this Agreement upon written notice to Seller within five (5)
business days of receipt or delivery of such notice, as applicable, on the same
basis as set forth in Section 13(a) if during the Due Diligence Period and in
Section 13(b)(i)(i) herein if after expiration of the Due Diligence Period.

 

(q)          Survival of Representations and Warranties; Updates. The
representations and warranties of Seller in this Agreement shall not be merged
with the Deeds at the Closing and shall survive the Closing for the period of
one (1) year provided such warranties shall be deemed made as of the date
provided; provided, Seller understands and agrees that the Post Closing Lease,
shall provide for a lengthier period of survival with respect to certain matters
referenced therein.

 

For purposes of this Agreement, the phrase “to Seller’s actual knowledge” or
words of similar import shall mean the actual knowledge of the general partner
or President, as applicable, of the entity comprising Seller.

 

9.          Representations and Warranties of Buyer. Buyer hereby warrants and
represents to Seller that:

 

(a)          Organization, Corporate Powers, Etc. Buyer is a limited liability
company, validly existing and in good standing under the laws of the State of
Delaware and is duly qualified and in good standing in each other state or
jurisdiction in which the nature of its business requires the same except where
a failure to be so qualified does not have a material adverse effect on the
business, properties, condition (financial or otherwise) or operations of that
person. Buyer has full power, authority and legal right (i) to execute and
deliver, and perform and observe the provisions of this Agreement and each
Transaction Document to which it is a party, and (ii) to carry out the
transactions contemplated hereby and by such other instruments to be carried out
by Buyer pursuant to the Transaction Documents.

 

(b)          Due Authorization, Etc. The Transaction Documents have been, and
each instrument provided for herein or therein to which Buyer is a party will
be, when executed and delivered as contemplated hereby, duly authorized,
executed and delivered by Buyer and the Transaction Documents constitute, and
each such instrument will constitute, when executed and delivered as
contemplated hereby, legal, valid and binding obligations of the Buyer
enforceable in accordance with their terms.

 

12

 

 

(c)          Governmental Approvals. To Buyer’s actual knowledge, no consent,
approval or other authorization (other than corporate or other organizational
consents which have been obtained), or registration, declaration or filing with,
any court or governmental agency or commission is required for the due execution
and delivery of any of the Transaction Documents to which Buyer is a party or
for the validity or enforceability thereof against such party.

 

(d)          No Litigation. Except as set forth on Schedule 9(a)(iv) attached
hereto, neither Buyer nor its registered agent for service of process has been
served with summons with respect to any actions or proceedings pending or, to
Buyer’s actual knowledge, no such actions or proceedings are threatened, against
Buyer before or by any court, arbitrator, administrative agency or other
governmental authority, which individually or in the aggregate, are expected, in
the reasonable judgment of Buyer, to materially and adversely affect Buyer’s
ability to carry out any of the transactions contemplated by any of the
Transaction Documents.

 

(e)          No Conflicts. Neither the execution and delivery of the Transaction
Documents to which Buyer is a party, compliance with the provisions thereof, nor
the carrying out of the transactions contemplated thereby to be carried out by
such party will result in (i) a breach or violation of (A) any material law or
governmental rule or regulation applicable to Buyer now in effect, (B) any
provision of any Buyer’s organizational documents, (C) any material judgment,
settlement agreement, order or decree of any court, arbitrator, administrative
agency or other governmental authority binding upon Buyer, or (D) any material
agreement or instrument to which Buyer is a party or by which Buyer or its
respective properties are bound; (ii) the acceleration of any obligations of
Buyer; or (iii) the creation of any lien, claim or encumbrance upon any
properties or assets of Buyer.

 

(f)          No Misstatements, Etc. To the best of Buyer’s knowledge, neither
the representations and warranties of Buyer stated in this Agreement, including
the Exhibits and the Schedules attached hereto, nor any certificate or
instrument furnished or to be furnished to Seller by Buyer in connection with
the transactions contemplated hereby, contains or will contain any untrue or
misleading statement of a material fact.

 

(g)          Survival of Representations and Warranties; Updates. The
representations and warranties of Buyer in this Agreement shall not be merged
with the Deeds at the Closing and shall survive the Closing for the period of
one (1) year.

 

10.         Covenants of Seller. Seller covenants with respect to the Facility
as follows:

 

(a)          Pre-Closing. Between the date of this Agreement and the Closing
Date, except as contemplated by this Agreement or with the prior written consent
of Buyer, which shall not be unreasonably withheld, conditioned or delayed:

 

(i)          Seller shall use its best efforts to cause the Operator to operate
the Facility diligently, in accordance with the Operator’s obligations under its
lease or other arrangement with Seller, and only in the ordinary course of
business and consistent with past practice.

 

13

 

 

(ii)         Seller shall use its best efforts to prevent the Operator from
making any material change in the operation of the Facility, and shall prevent
the Operator from selling or agreeing to sell any items of machinery, equipment
or other assets of the Facility, or otherwise entering into any agreement
affecting the Facility, except in the ordinary course of business;

 

(iii)        Seller shall use its best efforts to prevent the Operator from
entering into any Lease or Contract or commitment affecting the Facility, except
for Leases or Contracts entered into in the ordinary course of business;

 

(iv)        During normal business hours and consistent with Section 6(c)
herein, Seller shall provide Buyer or its designated representative with access
to the Facility upon prior notification and coordination with Seller and the
Operator; provided, Buyer shall not materially interfere with the operation of
the Facility. At such times Seller and the Operator shall permit Buyer to
inspect the books and records of the Facility;

 

(v)         Within five (5) business days following the execution of this
Agreement by the parties, Seller shall deliver to Buyer the due diligence items
described on the Due Diligence List attached hereto as Schedule 6(a)(vii) (the
“Due Diligence Items”); provided, in the event certain Due Diligence Items
(“Unavailable Items”) are not readily accessible to Seller, Seller may identify
the Unavailable Items by written notice to Buyer within such five (5) business
day period and shall use its best efforts to deliver all Unavailable Items to
Buyer as promptly as possible, but in no event more than ten (10) business days
following the execution of this Agreement. If Buyer requests additional items
not included on Schedule 6(a)(vii), it will do so by written request delivered
by Seller and Seller will use its best efforts to provide such information
within five (5) business days within receipt of the request; and, provided
further, Seller shall continue to cause Operator to deliver to Buyer, following
the expiration of the Due Diligence Period, financial reports showing, among
other things, the EBITDAR (defined below) for the Facility for the trailing
twelve (12) month annualized operations for any given period. The term “EBITDAR”
means “earnings before interest, taxes, depreciation, amortization and rent and
reserves (reserves meaning additions to capital reserves).”

 

(vi)        Seller shall use its best efforts to prevent the Operator from
moving residents from the Facility, except (a) to any other Facility which is
owned by Seller and constitutes part of the Property as defined herein, (b) for
health treatment purposes or otherwise at the request of the resident, family
member or other guardian or (c) upon court order or the request of any
governmental authority having jurisdiction over the Facility;

 

(vii)       Seller shall use commercially reasonable efforts to cause the
Operator to retain the services and goodwill of the employees of the Operator
until the Closing;

 

(viii)      Seller shall maintain in force, or shall cause the Operator to
maintain in force, the existing hazard and liability insurance policies, or
comparable coverage, for the Facility as are in effect as of the date of this
Agreement;

 

(ix)         Seller shall, and shall cause the Operator, to file all returns,
reports and filings of any kind or nature, including but not limited to, cost
reports referred to in this Agreement, required to be filed by Seller or the
Operator on a timely basis and shall timely pay all taxes or other obligations
and liabilities or recoupments which are due and payable with respect to the
Facility in the ordinary course of business with respect to the periods Seller
or Operator operated the Facility;

 

14

 

 

(x)          Seller shall cause the Operator (a) to maintain all required
operating licenses in good standing, (b) to operate the Facility in accordance
with its current business practices and (c) to promptly notify Buyer in writing
of any notices of material violations or investigations received from any
applicable governmental authority;

 

(xi)         Seller shall use commercially reasonable efforts to cause the
Operator to make all customary repairs, maintenance and replacements required to
maintain the Facility in substantially the same condition as on the date of
Buyer’s inspection thereof, ordinary wear and tear excepted;

 

(xii)        Seller shall promptly notify Buyer in writing of any Material
Adverse Change, as defined herein, of which Seller becomes aware in the
condition or prospects of the Facility including, without limitation, sending
Buyer copies of all surveys and inspection reports of all governmental agencies
received after the date hereof and prior to Closing, promptly following receipt
thereof by the Operator. For purposes of this Agreement, a “Material Adverse
Change” shall mean: (i) a decrease in the adjusted rolling twelve (12) month
EBITDAR to less than Nine Hundred Seventy Thousand and 00/100 Dollars
($970,000.00), or (ii) loss of licensure, or (iii) loss of Medicaid
participation, or (iv) any adverse action by a governmental agency which, with
the passage of time, would reasonably be expected to materially affect in a
negative manner licensure at the Facility, or any adverse action in the Facility
which would reasonably be expected to materially affect in a negative manner
such Facility’s participation or eligibility to participate in any Medicaid, or
other Payor program, unless appropriate corrective action has been taken by the
Operator, in the ordinary course of business, or (v) failure to settle with the
appropriate governmental authority, or to satisfy on or before the Closing
(either directly with such governmental authority or by funds escrowed by Seller
for such purposes) all claims for reimbursements, recoupments, taxes, fines or
penalties which may be due to any governmental authority having jurisdiction
over the Facility, or (vi) the occurrence of a title or survey defect occurring
after the date of this Agreement which would reasonably be expected to adversely
affect the ability of Buyer to operate the assisted living facility at its
respective Facility or to obtain financing for such Facility, or (vii) the
commencement of any third party litigation which interferes with Seller’s
ability to close the transactions contemplated by this Agreement, or (viii) any
damage, destruction or condemnation affecting the Facility in which the estimate
of damage exceeds $100,000 per Facility and such damage or destruction has not
been repaired, or Buyer as not otherwise waived such condition prior to Closing.
In the event of any occurrence described in clause (iv) above, Operator shall
deliver a copy of the Plan of Correction or otherwise notify Buyer in writing of
the planned action, and such Plan of Correction or other corrective action which
has been approved by the applicable regulatory agency or agencies.

 

15

 

 

(xiii)       Seller agrees to cause the Operator to remedy any compliance
deficiency cited in any written notice from, or in any settlement agreement or
other Plan of Correction or other agreement with, any state governmental body,
or in the event of state proceedings against Operator or the Facility, or
receipt by the Operator of such notice prior to the Closing Date, of any
condition which would affect the truth or accuracy of any representations or
warranties set forth in this Agreement by Seller; provided, however, in the
event a physical plant deficiency is cited which Seller has insufficient time to
remedy before the Closing Date, in accordance with the approval of the
appropriate state agency, then the same shall be deemed remedied when the costs
of correcting said deficiency (based upon reasonable estimates from established
vendors selected by Seller and Buyer and approved by Seller and by Buyer, in its
sole and absolute discretion) shall be held back in the Escrow at the Closing
and not released to Seller until such deficiency is corrected by Seller; and,
provided further, a non-physical plant deficiency which cannot be remedied prior
to the Closing, in accordance with the approval of the appropriate state agency,
will be deemed to be remedied for purposes of this Section if Operator develops
a Plan of Correction addressing the deficiency(ies) and such Plan of Correction
is approved by the applicable State agency. Seller shall use its best efforts to
remedy any such deficiency subsequent to the Closing which is to be remedied as
a result of a Plan of Correction filed by Seller or Operator prior to the
Closing, and Buyer shall cooperate with such efforts by Seller; provided, Seller
shall bear all costs associated with such remedy. In the event any such Plan of
Correction agreed to by Seller and Operator prior to the Closing is not approved
by the applicable State agency subsequent to Closing, Seller shall promptly use
its best efforts, and shall cause Operator to use its best efforts, to amend the
Plan of Correction in such a manner that is necessary to obtain acceptance by
the State of the amended Plan of Correction as soon as practicable after
submittal. Notwithstanding any other provision of this Agreement, the obligation
of Seller pursuant to this Subsection 10(a)(xiii) shall survive the Closing for
such period of time as is necessary to remedy such deficiency.

 

(xiv)      Seller shall, at its cost and on or before Closing, obtain releases
of financing statements and tax and judgment liens affecting or relating to the
Facility which have been filed or recorded in the State with the Office of the
Secretary of State and the appropriate County Recorder’s Office.

 

(xv)       Seller shall promptly comply with any notices of violations received
relating to the Facility and shall deliver to Buyer a copy of any such notice
received and evidence of compliance with such notice.

 

(xvi)      Seller shall complete the Critical Repairs in accordance with Section
6(f) of this Agreement.

 

(b)          Closing. On or before the Closing Date, Seller shall deliver the
following documents to Escrow Agent relating to the Facility (“Closing
Documents”):

 

(i)          One (1) original executed Deed for the Facility, in recordable
form;

 

(ii)         Two (2) original executed counterparts of the Post Closing Lease;

 

(iii)        Two (2) original executed counterparts of the bill of sale for the
Personal Property (“Bill of Sale”), an assignment of Seller’s interest in the
Contracts and Leases (“Assignment of Contracts and Leases”), and other
instruments of transfer and conveyance in form and substance to be agreed upon
prior to the expiration of the Due Diligence Period transferring and assigning
to Buyer the Real Property, Personal Property and the Intangibles to be
transferred as provided herein with respect to the Facility (“Instruments of
Assignment”);

 

16

 

 

(iv)        One (1) original of the executed Repair Completion Notice, to the
extent not previously delivered to Buyer.

 

(v)         One (1) original executed certificate executed by Seller confirming
that Seller’s representations and warranties continue to be true and correct in
all material respects, or stating how such representations and warranties are no
longer true and correct (“Seller’s Confirmation”);

 

(vi)        All contractor’s and manufacturer’s guaranties and warranties, if
any, in Seller’s possession relating to the Facility (collectively, the
“Warranties”), which delivery will be made by leaving such materials at the
Facility; and

 

(vii)       Two (2) original executed counterparts of each of the FIRPTA
Certificate, escrow agreements and other documents required by the Title Company
in connection with the transactions contemplated by this Agreement
(collectively, the “Title Company Documents”).

 

11.         Covenants of Buyer. Buyer hereby covenants as follows:

 

(a)          Pre-Closing. Between the date hereof and the Closing Date, except
as contemplated by this Agreement or with the consent of Seller, Buyer agrees
that Buyer shall not take any action inconsistent with its obligations under
this Agreement or which could hinder or delay the consummation of the
transaction contemplated by this Agreement. Between the date hereof and the
Closing Date, Buyer agrees that Buyer shall not (i) make any commitments to any
governmental authority, (ii) enter into any agreement or contract with any
governmental authority or third parties, or (iii) alter, amend, terminate or
purport to terminate in any way any governmental approval or permit affecting
the Real Property, Personal Property or Facility, which would be binding upon
Seller, any Real Property Owner, the Facility or Personal Property after any
termination of this Agreement.

 

(b)          Closing. On or before the Closing Date, Buyer shall deposit the
following with Escrow Agent:

 

(i)          The Purchase Price in accordance with the requirements of this
Agreement;

 

(ii)         Two (2) original executed counterparts of the Post Closing Lease;

 

(iii)        Two (2) original executed counterparts of each of the Instruments
of Assignment requiring Buyer’s signature;

 

(iv)        One (1) original executed certificate executed by Buyer confirming
that Buyer’s representations and warranties continue to be true and correct in
all material respects, or stating how such representations and warranties are no
longer true and correct (“Buyer’s Confirmation”); and

 

(v)         Two (2) original executed counterparts of each of the Title Company
Documents requiring Buyer’s signature.

 

17

 

 

12.         Conditions to Closing.

 

(a)          Conditions to Buyer’s Obligations. All obligations of Buyer under
this Agreement are subject to the reasonable satisfaction and fulfillment, prior
to the Closing Date, of each of the following conditions. Anyone or more of such
conditions may be waived in writing by Buyer.

 

(i)          Seller’s Representations, Warranties and Covenants. Seller’s
representations, warranties and covenants contained in this Agreement or in any
certificate or document delivered in connection with this Agreement or the
transactions contemplated herein, shall be true at the date hereof and as of the
Closing Date as though such representations, warranties and covenants were then
again made, except to the extent that Buyer has discovered, or Seller has
provided Buyer with written notice (the “Supplemental Notice”) prior to Closing
that Seller has just become aware, that a representation is untrue or
inaccurate, and Buyer nevertheless elects not to terminate this Agreement at the
expiration of the Due Diligence Period, or, if the Supplemental Notice is
delivered after the Due Diligence Period, Buyer elects to proceed with closing
the transaction despite such inaccuracy, whereupon Buyer will be deemed to have
waived any right of recourse or damages against Seller resulting from such
inaccuracy disclosed in the Supplemental Notice. Upon receipt of a Supplemental
Notice from Seller after the expiration of the Due Diligence Period, Buyer shall
have the right to (a) terminate this Agreement upon written notice to Seller
within five (5) days after receipt of the Supplemental Notice, or (b) elect to
proceed with closing the transaction as set forth in this Agreement. If Seller
provides Buyer with a Supplemental Notice within ten (10) business days of
Closing, then Buyer shall have the right, at its option and upon written notice
to Seller, to extend the Closing Date for up to ten (10) business days in order
to analyze and review the issues disclosed in the Supplemental Notice.

 

(ii)         Seller’s Performance. Seller shall have performed all of its
obligations and covenants under this Agreement that are to be performed prior to
or at Closing.

 

(iii)        Damage and Condemnation. Prior to the Closing Date, no portion of
the Facility shall have been damaged or destroyed by fire or other casualty
where the estimate of damage to such Facility exceeds 10% of the Purchase Price
allocated to such Facility, or proceedings be commenced or threatened to take or
condemn any material part of the Real Property or improvements comprising a
Facility by any public or quasi-public authority under the power of eminent
domain. A proceeding shall be deemed to be “material” if such condemnation or
taking (i) relates to the material taking or closing of any right of access to
any Real Property or Facility, (ii) cause the Real Property or Facility to
become non-conforming with then current legal requirements governing such Real
Property or Facility, (iii) results in the loss of parking that is material to
the operation of such Facility, or (iv) result in the loss of value in excess of
10% of the Purchase Price allocated to such Facility, in Buyer’s reasonable
judgment. If such Facility shall have been so damaged or destroyed, Seller shall
deliver prompt written notice of such condemnation, damage or destruction to
Buyer. In the event Buyer waives this condition, by written notice to Seller
within fifteen (15) business days of receipt of notice of such proceeding, and
the Closing occurs, Seller shall assign to Buyer all its right to any insurance
proceeds in connection therewith. If proceedings shall be so commenced or
threatened to take or condemn the Real Property or the Facility or portion
thereof prior to Closing, and if Buyer waives this condition and the Closing
occurs, Seller shall pay or assign to Buyer all Seller’s right to the proceeds
of any condemnation award in connection thereof.

 

18

 

 

(iv)        Absence of Litigation. No action or proceeding shall have been
instituted, threatened or, in the reasonable opinion of Buyer, is likely to be
instituted before any court or governmental body or authority the result of
which could prevent or make illegal the acquisition by Buyer of the Facility, or
the consummation of the transaction contemplated hereby, or which could
materially and adversely affect the Facility or the business or prospects of the
Facility.

 

(v)         Form of Post Closing Lease. Prior to the expiration of the Due
Diligence Period, Operator and Buyer shall have agreed upon the form of the post
closing lease (the “Post Closing Lease”) between Buyer, as landlord, and
Operator, as tenant. The Post Closing Lease shall be in the form attached hereto
and incorporated herein by reference as Exhibit D.

 

(vi)        No Material Adverse Change. No Material Adverse Change shall have
occurred in the Facility.

 

(vii)       Removal of Personal Property Liens. Seller shall have removed (or
shall have sufficient payoff or other documents to remove such liens at Closing)
all personal property liens which are related to the Facility and the Facility
at Closing shall be free and clear of all liens, claims and encumbrances other
than Permitted Exceptions.

 

(viii)      Title Insurance Policies. Title Company shall be prepared to issue
the (i) Owners Title Insurance Policy for the Facility as of the Closing Date,
with coverage in the amount of the allocable portion of the Purchase Price for
the Facility, insuring Buyer as owner of the Facility subject only to the
Permitted Exceptions, and (ii) ALTA Title Insurance Policy for each of the
Facility as of the Closing Date, with coverage in the amount of the allocable
portion of Buyer’s loan from Buyer’s lender (“Lender”), insuring Lender’s lien
against the Facility subject only to such exceptions as may be approved by
Lender, and with such endorsements as may be required by Lender.

 

(b)          Conditions to Seller’s Obligations. All obligations of Seller under
this Agreement are subject to the fulfillment, prior to the Closing Date, of
each of the following conditions. Anyone or more of such conditions may be
waived by Seller in writing.

 

(i)          Buyer’s Representations, Warranties and Covenants. Buyer’s
representations, warranties and covenants contained in this Agreement or in any
certificate or document delivered in connection with this Agreement or the
transactions contemplated herein shall be true at the date hereof and as of the
Closing Date as though such representations, warranties and covenants were then
again made.

 

(ii)         Buyer’s Performance. Buyer shall have performed its obligations and
covenants under this Agreement that are to be performed prior to or at Closing.

 

19

 

 

(iii)        Absence of Litigation. No action or proceeding shall have been
instituted, threatened or, in the reasonable opinion of Seller, is likely to be
instituted before any court or governmental body or authority the result of
which could prevent or make illegal the acquisition by Buyer of the Facility, or
the consummation of the transaction contemplated hereby, or which could
materially and adversely affect the Facility or the business or prospects of the
Facility.

 

(iv)        No Actions. There shall be no action pending or recommended by the
appropriate state agency to revoke, withdraw or suspend any license to operate
the Facility or the certification of the Facility, or any action of any other
type with regard to licensure or certification or with respect to Medicaid
provider billing agreements necessary to operate the Facility.

 

(v)         Execution of Post Closing Lease and Form of Post Closing Lease.
Prior to the expiration of the Due Diligence Period, Operator and Buyer shall
have agreed upon the form of the Post Closing Lease. Further, it shall be a
condition to Closing that Operator and Buyer execute the Post Closing Lease
simultaneously with Closing.

 

13.         Termination; Defaults.

 

(a)          Termination For Failure of Condition. Either party may terminate
this Agreement for non-satisfaction or failure of a condition to the obligation
of either party to consummate the transaction contemplated by this Agreement
(including, without limitation, Buyer’s election to disapprove the condition of
the title or Surveys pursuant to Section 14 herein), unless such matter has been
satisfied or waived by the date specified in this Agreement or by the Closing
Date (as same may be extended by the parties to allow the parties to satisfy or
waive conditions to close in the manner provided in this Agreement). In the
event of such a termination, Escrow Agent shall promptly return (i) to Buyer,
all funds of Buyer in its possession, including the Deposit and all interest
accrued thereon, and (ii) to Seller and Buyer, all documents deposited by them
respectively, which are then held by Escrow Agent. Thereafter, neither party
shall have any continuing obligation or liability to the other party except for
any such matters that expressly survive the Closing or termination of this
Agreement, as provided herein. The provisions of this Section 13(a) are intended
to apply only in the event of a failure of condition, as set forth herein, which
is not the result of a default by either party, but which shall not apply in the
event the non-terminating party is in default of its obligations under this
Agreement.

 

20

 

 

(b)          Termination For Cause.

 

(i)          If the Agreement is terminated by Seller because Buyer fails to
consummate the Closing as a result of a default by Buyer under this Agreement,
Seller’s sole and exclusive remedy prior to the Closing Date shall be to
terminate this Agreement by giving written notice of termination to Buyer and
Escrow Agent, whereupon (A) Escrow Agent shall promptly release to Seller the
Deposit, and all interest accrued thereon, (B) Escrow Agent shall return to
Buyer and Seller all documents deposited by them respectively, which are then
held by Escrow Agent, (C) the parties shall be released and relieved of all
obligations to each other under this Agreement, except for provisions that
expressly survive termination as provided herein (including without limitation,
indemnification provisions), (D) Buyer shall return to Seller all documents
received by it during the course of its Due Diligence and (E) Buyer shall have
no further right to purchase the Property or legal or equitable claims against
Seller (except for any breach by Seller of provisions that survive termination)
and/or the Property. Buyer shall have no liability to Seller under any
circumstances for any speculative, consequential or punitive damages. Without
limiting the other provisions of this Agreement, Buyer acknowledges that the
provisions of this Subsection are a material part of the consideration being
given to Seller for entering into this Agreement and that Seller would be
unwilling to enter into this Agreement in the absence of the provisions of this
Subsection. The provisions of this Subsection shall survive any termination of
this Agreement. With respect to any action by Seller against Buyer or by Buyer
against Seller commenced after the Closing Date, Seller and Buyer expressly
waive any right to any speculative, consequential, or punitive damages. The
parties acknowledge and agree that Seller’s actual damages as a result of
Buyer’s default would be difficult or impossible to ascertain and that the
deliveries and payments provided for in this paragraph constitute reasonable
compensation for its actual damages. Seller and Buyer acknowledge that they have
read and understand the provisions of this Section 13(b)(i) and by their
initials below agree to be bound by its terms.

 

      Seller’s Initials   Buyer’s Initials

 

(i)          If this Agreement is terminated by Buyer because Seller has
defaulted in the performance of its obligations under this Agreement, Buyer’s
sole and exclusive remedies prior to the Closing Date shall be either: (A) to
terminate this Agreement by giving written notice of termination to Seller and
Escrow Agent and pursue any and all remedies for Buyer’s out-of-pocket costs
(including attorneys’ fees and court costs), attributable to the termination of
this Agreement, excluding any speculative or punitive damages, whereupon
(i) Escrow Agent shall promptly return to Buyer the Deposit, and all interest
accrued thereon, and (ii) Escrow Agent shall return to Seller and Buyer all
documents deposited by them respectively, which are then held by Escrow Agent,
or (B) to pursue the remedy of specific performance of Seller’s obligation to
perform its obligations under this Agreement. Seller shall have no liability to
Buyer under any circumstances for any speculative, consequential or punitive
damages. Without limiting the other provisions of this Agreement, Seller
acknowledges that the provisions of this Subsection are a material part of the
consideration being given to Buyer for entering into this Agreement and that
Buyer would be unwilling to enter into this Agreement in the absence of the
provisions of this Subsection. The provisions of this Subsection shall survive
any termination of this Agreement. With respect to any action by Buyer against
Seller or by Seller against Buyer commenced after the Closing Date, Buyer and
Seller expressly waive any right to any speculative, consequential, punitive or
special damages including, without limitation, lost profits. Seller and Buyer
acknowledge that they have read and understand the provisions of this
Section 13.2(b) and by their initials below agree to be bound by its terms.

 

      Seller’s Initials   Buyer’s Initials

 

21

 

 

(c)          General. In the event a party elects to terminate this Agreement
such party shall deliver a notice of termination to the other party.

 

14.         Surveys and PTR.

 

(a)          Buyer has previously obtained a preliminary title report (the
“PTR”) covering the Real Property and the Facility dated prior to the date of
this Agreement, together with legible copies of any and all instruments referred
to in the PTR as constituting exceptions to title of the Real Property (the
“Title Documents”).

 

(b)          Seller shall have delivered to Buyer a copy of the existing
surveys, if any, in Seller’s possession for the Facility (“Surveys”) in
accordance with Section 10(a)(v) herein. Buyer shall be responsible for
obtaining an update of the Surveys or new Surveys, at Buyer’s sole cost (“New
Surveys”). On or before ten (10) business days prior to the expiration of the
Due Diligence Period, Buyer shall notify Seller and the Title Company (“Buyer’s
Title Notice”) of any objections which Buyer may have to the PTR and/or Surveys.
If Buyer objects to any matters (other than the Permitted Exceptions, as defined
herein) which, in Buyer’s determination, might adversely affect the ability of
Buyer to operate any of the Facility, Seller shall use its reasonable business
efforts to cure same, but shall not be obligated to cure matters other than to
obtain the release (at Closing) of the existing mortgage and other monetary
liens caused by Seller which may be released by payment of the mortgage payoff
or lien amount from Seller’s Closing proceeds (collectively, “Monetary Liens”).
If Seller delivers written notice to Buyer (“Seller’s Title Notice”), on or
before the expiration of the Due Diligence Period that Seller is willing to
remove any exceptions objected to by Buyer, then Seller shall be obligated to
remove such exceptions on or prior to the Closing and such exceptions shall not
be Permitted Exceptions. If Seller does not provide Buyer with Seller’s Title
Notice or Seller’s Title Notice does not provide for Seller’s agreement to
remove all exceptions objected to by Buyer, then Buyer shall have the right to
terminate this Agreement prior to the expiration of the Due Diligence Period or
waive Buyer’s objection to any exceptions Seller has not agreed to remove with
such exceptions becoming Permitted Exceptions upon Buyer waiving its due
diligence contingency. Buyer shall, promptly following the execution of this
Agreement, commence to use its best efforts to obtain the New Surveys as soon as
practicable. Notwithstanding the foregoing provisions of this Subsection (b),
Buyer shall have the right to object, promptly upon learning of any such new
matters during the Due Diligence Period, to any matters raised in the New
Surveys which were not addressed in the Surveys, and the parties shall cooperate
with the Title Company, during the Due Diligence Period and as promptly as
possible following the delivery of Buyer’s objections to such new matters in the
New Surveys, to resolve any such matters to Buyer’s satisfaction. The Due
Diligence Period shall not be extended for resolution of any such matters in the
New Surveys.

 

15.         Cooperation. Following the execution of this Agreement, Buyer and
Seller agree that if any event should occur, either within or without the
knowledge or control of Buyer or Seller, which would prevent fulfillment of the
conditions to the obligations of any party hereto to consummate the transaction
contemplated by this Agreement, each such party shall use reasonably commercial
efforts to cure or to cause the cure of the same as expeditiously as possible.
In addition, each party shall cooperate fully with each other in preparing,
filing, prosecuting, and taking any other actions with respect to, any
applications, requests, or actions which are or may be reasonable and necessary
to obtain the consent of any governmental instrumentality or any third party or
to accomplish the transaction contemplated by this Agreement.

 

22

 

 

16.         Indemnification.

 

(a)          Indemnification Provisions.

 

(i)          Subject to the limitation on damages contained in Section 13(b)(ii)
hereof, Seller hereby agrees to indemnify, protect, defend and hold harmless
Buyer and its officers, directors members shareholders tenants, successors and
assigns harmless from and against any and all claims, demands, obligations,
losses, liabilities, damages, recoveries and deficiencies (including interest,
penalties and reasonable attorneys’ fees, costs and expenses) which any of them
may suffer as a result of: (A) any material breach of or material inaccuracy in
the representations and warranties, or breach, non-fulfillment or default in the
performance of any of the conditions, covenants and agreements, of Seller
contained in this Agreement or in any certificate or document delivered by
Seller pursuant to any of the provisions of this Agreement, unless Seller cures
such matter in the manner provided in Section 8(p) herein or (B) the failure to
discharge any federal, state or local tax liability, or to pay any other
assessments, recoupments, claims, fines, penalties or other amounts or
liabilities accrued or payable with respect to any activities of Seller prior to
the Closing Date (whether brought before or after the Closing Date), or (C) any
obligation which is expressly the responsibility of Seller under this Agreement,
or (D) any amounts required to cure citation violations issued by any state
health or human services authority on the Facility relating to any period prior
to the Closing Date (whether brought before or after the Closing Dates), or (E)
any claim by any employee of Seller relating to any period of employment prior
to the Closing Date (whether brought before or after the Closing Date), or (F)
the existence against the Real Property of any mechanic’s or materialmen’s
claims resulting from the action or inaction of Seller or anyone acting under
authority of Seller, or (G) any other cost, claim or liability arising out of or
relating to events (other than as a result of the actions of Buyer or Buyer’s
Consultants) or Seller’s ownership, operation or use of the Facility prior to
the Closing Date. Any amount due under the aforesaid indemnity shall be due and
payable by Seller within 30 days after demand thereof. Seller shall have the
right to contest any such claims, liabilities or obligations as provided herein.

 

(ii)         Subject to the limitation on damages contained in Section 13(b)(i)
hereof, Buyer hereby agrees to indemnify, protect, defend and hold harmless
Seller and its officers, directors, members, shareholders and tenants harmless
from and against any and all claims, demands, obligations, losses, liabilities,
damages, recoveries and deficiencies (including interest, penalties and
reasonable attorneys’ fees, costs and expenses) which any of them may suffer as
a result of: (A) any material breach of or material inaccuracy in the
representations and warranties, or breach, non-fulfillment or default in the
performance of any of the conditions, covenants and agreements, of Buyer
contained in this Agreement or in any certificate or document delivered by Buyer
pursuant to any of the provisions of this Agreement, unless Buyer cures such
matter in the manner provided in Section 8(p) herein, or (B) the existence
against the Real Property of any mechanic’s or materialmen’s claims arising from
actions of Buyer or Buyer’s Consultants prior to the Closing, or (C) any
obligation which is expressly the responsibility of Buyer under this Agreement.
Any amount due under the aforesaid indemnity shall be due and payable by Buyer
within thirty (30) days after demand therefor. Buyer shall have the right to
contest any such claims, liabilities or obligations as provided herein or any
other cost, claim or liability arising out of or relating to events or Buyer’s
ownership, operation or use of the Facility after the Closing Date.

 

23

 

 

(iii)        The parties intend that all indemnification claims be made as
promptly as practicable by the party seeking indemnification (the “Indemnified
Party”). Whenever any claim shall arise for indemnification hereunder, the
Indemnifying Party shall promptly notify the party from whom indemnification is
sought (the “Indemnitor”) of the claim, and the facts constituting the basis for
such claim (the “Indemnification Claim”). Failure to notify the Indemnitor will
not relieve the Indemnitor of any liability that it may have to the Indemnified
Party, except to the extent the defense of such action is materially and
irrevocably prejudiced by the Indemnified Party’s failure to give such notice.

 

(iv)        An Indemnitor shall have the right to defend against an
Indemnification Claim, with counsel of its choice reasonably satisfactory to the
Indemnified Party, if (a) within fifteen (15) days following the receipt of
notice of the Indemnification Claim the Indemnitor notifies the Indemnified
Party in writing that the Indemnitor will indemnify the Indemnified Party from
and against the entirety of any damages the Indemnified Party may suffer
resulting from, relating to, arising out of, or attributable to the
Indemnification Claim, (b) the Indemnitor provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnitor will
have the financial resources to defend against the Indemnification Claim and
pay, in cash, all damages the Indemnified Party may suffer resulting from,
relating to, arising out of, or attributable to the Indemnification Claim, (c)
the Indemnification Claim involves only money damages and does not seek an
injunction or other equitable relief, (d) settlement of, or an adverse judgment
with respect to, the Indemnification Claim is not in the good faith judgment of
the Indemnified Party likely to establish a precedential custom or practice
materially adverse to the continuing business interests of the Indemnified
Party, and (e) the Indemnitor continuously conducts the defense of the
Indemnification Claim actively and diligently.

 

(v)         So long as the Indemnitor is conducting the defense of the
Indemnification Claim in accordance with Section 16(a)(iv), then (A) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Indemnification Claim, (B) the Indemnified
Party shall not consent to the entry of any order or finalization of any
tentative settlement, the only condition of which is the consent of the
Indemnified Party thereto, with respect to the Indemnification Claim without the
prior written consent of the Indemnitor (not to be withheld unreasonably), and
(C) the Indemnitor will not consent to the entry of any order or finalization of
any tentative settlement, the only condition of which is the consent of the
Indemnified Party thereto, with respect to the Indemnification Claim without the
prior written consent of the Indemnified Party (not to be unreasonably withheld
or delayed, provided that it will not be deemed to be unreasonable for an
Indemnified Party to withhold its consent with respect to (i) any breach of any
law, order or permit, (ii) any violation of the rights of any person, or (iii)
any matter which Indemnified Party believes could have a material adverse effect
on any other actions to which the Indemnified Party or its Affiliates are party
or to which Indemnified Party has a good faith belief it may become party.
Notwithstanding the foregoing provisions of this Subsection (v), if Indemnified
Party refuses its consent to any of the matters set forth in clauses (i) through
(iii) above, the indemnity amount shall be determined as if such consent had
been given and Indemnitor shall pay over to the Indemnified Party such amount
and be absolved from any further obligation as to that particular claim;
Indemnified Party may then resolve the claim in the manner it sees fit without
further recourse against Indemnitor.

 

24

 

 

(vi)        Each party hereby consents to the non-exclusive jurisdiction of any
governmental body, arbitrator, or mediator in which an action is brought against
any Indemnified Party for purposes of any Indemnification Claim that an
Indemnified Party may have under this Agreement with respect to such action or
the matters alleged therein, and agrees that process may be served on such party
with respect to such claim anywhere in the world, provided however, that any
venue relating to any claim or proceeding arising out of this Agreement or any
other agreement between Seller and Buyer shall be the State and the laws of the
State shall apply.

 

(b)          Insurance Proceeds. In determining the amount of damages for which
either party is entitled to assert an Indemnification Claim, the amount of any
such claims or damages shall be determined after deducting therefrom the amount
of any insurance coverage or proceeds or other third party recoveries received
by such other party in respect of such damages. If an indemnification payment is
received by the Indemnified Party in respect of any damages and the Indemnified
Party later receives insurance proceeds or other third party recoveries in
respect of such damages, the Indemnified Party shall immediately pay to the
Indemnifying Party a sum equal to the lesser of the actual amount of net
insurance proceeds or other third party recoveries (remaining after recovery
costs and expenses) or the actual amount of the indemnification payment
previously paid by or on behalf of the Indemnified Party.

 

(c)          No Incidental, Consequential and Certain Other Damages. An
Indemnitor shall not be liable to an Indemnified Party for incidental,
consequential, enhanced, punitive or special damages unless such damages are
included in a third-party claim and such Indemnified Party is liable to the
third party claimant for such damages.

 

(d)          Indemnification if Negligence of Indemnity; No Waiver of Rights or
Remedies.

 

Each Indemnified Party’s rights and remedies set forth in this Agreement shall
survive the Closing or other termination of this Agreement, shall not be deemed
waived by such Indemnified Party’s consummation of the Closing of the sale
transactions (unless the Indemnified Party has knowledge of the existence of an
Indemnification Claim at Closing and decides to proceed with Closing)and will be
effective regardless of any inspection or investigation conducted by or on
behalf of such Indemnified Party or by its directors, officers, employees, or
representatives or at any time (unless such inspection or investigation reveals
the existence of an Indemnified Claim and such party proceeds with Closing),
whether before or after the Closing Date.

 

(e)          Other Indemnification Provisions. A claim for any matter not
involving a third party may be asserted by notice to the Party from whom
indemnification is sought.

 

25

 

 

(f)          Dispute Resolution. Any dispute arising out of or relating to
claims for indemnification pursuant to this Article 16 or any other dispute
hereunder, shall be resolved in accordance with the procedures specified herein,
which shall be the sole and exclusive procedure for the resolution of any such
disputes.

 

17.         Notices. Any notice, request for consent or approval, election or
other communication provided for or required by this Agreement shall be in
writing and shall be delivered by hand, by air courier service, postage prepaid
(certified with return receipt requested), fax transmission or electronic
transmission followed by delivery of the hard copy of such communication by air
courier service or mail as aforesaid, addressed to the person to whom such
notice is intended to be given at such address as such person may have
previously furnished in writing to the such party’s last known address. Until
receipt of written notice to the contrary, the parties’ addresses for notices
shall be:

 

To Buyer:   Cornerstone Healthcare Real Estate Fund, Inc.     c/o Cornerstone
Healthcare Properties     1920 Main Street, Suite 400     Irvine, CA 92614    
Attention: Kent Eikanas     Phone: (949) 812-4335     Email:
KEikanas@crefunds.com       With a Copy to:   DLA Piper LLP (US)     2000
University Avenue     East Palo Alto, CA 94303     Attention: James E. Anderson,
Esq.     Phone: (650) 833-2078     Email: Jim.Anderson@dlapiper.com       To
Seller:   IP-Winston Salem Health Holdings, LLC     1270 25th Street Place, SE
(for courier packages only)     P.O. Box 2568 (28603)     Hickory, NC 28602    
Phone: (828) 322-5535     Email: cet@meridiansenior.com       With a Copy to:  
John A. Cocklereece, Jr.     100 North Cherry Street, Suite 600     P.O. Box
21029 (27120)     Winston-Salem, NC 27101     Phone: (336) 714-4123    
E-mail:jcocklereece@belldavispitt.com

 

26

 

 

18.         Sole Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the transactions contemplated herein, and
all prior or contemporaneous oral agreements, understandings representations and
statement, and all prior written agreements, understandings, letters of intent
and proposals are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

 

19.         Assignment; Successors. Neither party shall assign this Agreement
without the prior written consent of the other; provided, however, Buyer may
assign all of its rights, title, liability, interest and obligation pursuant to
this Agreement to one or more entities owned, controlled by or under common
control with Buyer. Subject to the limitations on assignment set forth above,
all the terms of this Agreement shall be binding upon and inure to the benefit
of and be enforceable by and against the heirs, successors and assigns of the
parties hereto.

 

20.         Severability. Should any one or more of the provisions of this
Agreement be determined to be invalid, unlawful or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions hereof
shall not in any way be affected or impaired thereby and each such provision
shall be valid and remain in full force and effect.

 

21.         Risk of Loss. Until the Closing Date, Seller shall bear the risk of
loss for the Facility and after the Closing Date, the risk of loss of the
Facility shall be governed by the Post Closing Lease.

 

22.         Holidays. If any date herein set forth for the performance of any
obligations by Seller or Buyer or for the delivery of any instrument or notice
as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or federal holiday for which
financial institutions or post offices are generally closed in the State for
observance thereof.

 

23.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which together
shall be deemed to constitute one and the same instrument. Facsimile signature
pages or electronically transmitted signature pages shall constitute original
counterparts for all purposes.

 

24.         Covenant Not to Compete; Non-Solicitation of Employees. For a period
of three (3) years following the Closing Date, Seller, individually, agrees (i)
not to own, manage, lease or operate a long term assisted living facility which
is located within a ten (10) mile radius of the Facility and (ii) not to solicit
the transfer of patients or residents of any of the Facility to any long term
assisted living facility which is managed, leased or operated by any entity
owned and/or controlled by any of Seller or such individual within a ten (10)
mile radius of the Facility.

 

27

 

 

25.         Exhibits and Schedules. To the extent that one or more Exhibits or
Schedules are not attached to this Agreement at the time this Agreement is
executed, Seller and Buyer agree that this Agreement is not rendered
unenforceable by reason of such fact. Seller shall provide such exhibits to
Buyer during the Due Diligence Period as promptly as possible in order to allow
the parties to agree upon such Exhibits and Schedules and to afford Buyer
adequate time in which to complete its due diligence review prior to the
expiration of the Due Diligence Period.

 

26.         Prevailing Party. Subject to the limitations as otherwise set forth
in this Agreement, if an action shall be brought on account of any breach of or
to enforce or interpret any of the terms, covenants or conditions of this
Agreement, the prevailing party shall be entitled to recover from the other
party, as part of the prevailing party’s costs, reasonable attorney’s fees, the
amount of which shall be fixed by the court and shall be made a part of any
judgment rendered.

 

27.         Time is of the Essence. Time is of the essence of this Agreement.

 

28.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State.

 

[Signatures on Following Pages]

 

28

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement by parties
legally entitled to do so as of the day and year first set forth above.

 

  “SELLER”:       IP-WINSTON SALEM HEALTH HOLDINGS, a North Carolina limited
liability company       By:   Its:         “BUYER”:       CORNERSTONE HEALTHCARE
REAL ESTATE FUND, INC., a Maryland corporation       By:   Its:  

 

29

 

 

LIST OF EXHIBITS

 

A.           Legal Descriptions of Real Property

 

B.           Permitted Exceptions

 

C.           Intentionally Deleted

 

D.           Lease Terms of Post Closing Lease

 

30

 

 

LIST OF SCHEDULES

 

Schedule l(a) List of Facility, Operator(s)     Schedule 1(c) Personal Property
    Schedule 1(g) Capital Improvements     Schedule 3 Allocation of Purchase
Price     Schedule 8(a)(v) Claims, Litigation     Schedule 8(b) Violations    
Schedule 8(d) Hazardous Substances     Schedule 8(f) Leases and Contracts    
Schedule 8(g) Financial Reports     Schedule 8(h) Interests in Suppliers, etc.  
  Schedule 8(j) Matters relating to Licensure     Schedule 8(k) Matters relating
to Reports and Reimbursements     Schedule 8(l) Surveys, Cost Reports, Private
Rates, Census and Licensed Beds     Schedule 8(m) Occupied Beds; Rates    
Schedule 10(a)(v) Due Diligence Items

 

31

 

 



[tex10-1pg32.jpg]

 

32

 

 

EXHIBIT B

 

PERMITTED EXCEPTIONS

 

[To be Determined]

 

33

 

 

EXHIBIT C

 

Intentionally Deleted

 

34

 

 

EXHIBIT D

 

LEASE TERMS OF POST CLOSING LEASE

 

[See attached]

 

35

 

 

[tex10-1pg36.jpg]

 

36

 

 

[tex10-1pg37.jpg]

 

37

 

 

[tex10-1pg38.jpg]

 

38

 

 

SCHEDULE 1 (a)

 

FACILITY; LICENSED BEDS

 



Facility

  Licensed Nursing Beds      

Danby House

3150 Burke Mill Road

Winston-Salem, NC 27103 

  98

 

Current Operating Company:Danby House, LLC

 

Management Company: Meridian Senior Living, LLC pursuant to management contract
dated March 1, 2011

 

39

 

 

SCHEDULE 1(c)

 

Personal Property

 


[See Attached]

 

40

 

 

SCHEDULE 1(g)

 

Capital Improvements

 

[See Attached]

 

41

 

 

SCHEDULE 3

 

Allocation of Purchase Price

 

[To be Determined]

 

42

 

 

SCHEDULE 8(a)(v)

 

Claims, Litigation

 

None.

 

43

 

 

SCHEDULE 8(b)

 

Violations

 

[See Attached]

 

44

 

 

SCHEDULE 8(d)

 

ENVIRONMENTAL DISCLOSURES

 

There are no known Hazardous Substances on the Property.

 

Notwithstanding anything to the contrary in the Agreement, Seller makes no
representation or warranty whatsoever with respect to Hazardous Substances on
that portion of the Property burdened by the certain access easement which
appears of public record.

 

45

 

 

SCHEDULE 8(f)

 

Leases and Contracts

 

[See Attached]

 

46

 

 

SCHEDULE 8(g)

 

Financial Reports

 

[See Attached]

 

47

 

 

SCHEDULE 8(h)

 

Interest in Suppliers, etc.

 

None.

 

48

 

 

SCHEDULE 8(j)

 

Matters Relating to Licensure

 

[See Attached]

 

49

 

 

SCHEDULE 8(k)

 

Matters Relating to Reports and Reimbursements

 

Not Applicable.

 

50

 

 

SCHEDULE 8(l)

 

Surveys, Private Rates, Census and Licensed Beds

 

[See Attached]

 

51

 

 

SCHEDULE 8(m)

 

Occupied Beds; Rates

 

[See Attached]

 

52

 

 

SCHEDULE 10(a)(v)

 

Due Diligence Materials

 

[See Attached]

 

S-1

 

